DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/17/2022.
Claims 1 and 5 are amended.
Claims 7 and 8 are cancelled.
Claims 1 – 6 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Claim Rejections - 35 USC § 112

The Applicant has amended the claim to overcome the rejection under 35 USC 112. The argument is persuasive. The rejection is withdrawn.

Claim Rejections - 35 USC § 101

The Applicant argues that under Step 2A claim 1 integrates any alleged judicial exception into a practical application by improving a heat exchanger for a nuclear power plant by evaluating the critical flow velocity by changing only a predetermined extremely small number of parameters with the flow velocity while in the related art the critical flow velocity is predicted using a larger number of parameters. 

Therefore; at issue is whether or not a critical flow velocity that uses a small number of parameters rather than a large number of parameters makes an improvement to the technology of pressurized-water reactor (PWR), heat transfer tubes.


In response the Examiner first notes that under STEP 2A PRONG TWO the question at issue is whether or not the claim recites additional elements that integrate the judicial exception into a practical application. This is a question of practical application.

The Applicant’s argument appears to hinge on whether or not a calculation which uses fewer parameters makes an improvement to the technology about which the calculation is made. The Applicant appears to be stating that typically, in the art, such calculations are performed but they use “a large number of parameters” (i.e., variables) while the Applicant’s claimed method uses “a predetermined extremely small number of parameters” (i.e., variables). This appears to be an argument that the mathematical calculation, by virtue of having fewer variables, is an improved mathematical calculation. 

Mathematical calculations clearly fall within the scope of judicial exceptions. Judicial exceptions, in and of themselves, are not eligible under 35 USC 101. Even when a judicial exception (i.e., mathematical calculation) is different/improved over pervious judicial exceptions (i.e., mathematical calculations). Therefore; simply using fewer variables in a mathematical calculation than other mathematical calculation does not make a claim eligible.

First; the Examiner notes that to make an improvement to a technology; there must be a teaching in the specification about the improvement and also the claim must recite a particular solution that achieves the disclosed improvement.

The Applicant has argued that their disclosed improvement is the use of fewer parameters. A review of the claim does not appear to show any actual claim steps regarding such parameters. Therefore; the Examiner questions whether or not the claim itself actually recites a particular solution that results in the actual use of fewer parameters. 

indeed; while the claim recites an analysis step for a time response and calculating an amplitude when the tube bundle diverges and an evaluation step it is not clear that the claim requires any fewer parameters of variables than the prior art calculations. The claim is simply devoid of any particular steps that require the use of few variables. The claim provides a framework of steps, and while, for arguments sake, the framework might allow one to choose fewer variables it is unclear that the one would necessarily use fewer variables. 

This question; however, may not be dispositive. More relevant to the analysis is whether or not the mathematical calculation is actually applied to tube bundles such that PWR heat-transfer tubes (i.e., the technology) are actually improved; rather than just used as a subject of interest for calculations.

To this end; the Examiner cites 2106.05(b) which states:
“... When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility...”
and
“... I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)...”
and
 “...additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly")...”

The Examiner notes the following claim amendments and will address them individually and as a combination. (1) The claim added computer elements. (2) The claim recites angles and curves of the tube bundle and (3) further characterizes the tube bundle as a “heat-transfer tubes of a steam generator of a PWR nuclear power plant.”


First; the claim has been amended to recite computer elements. In particular the claim has been amended to recite:

“a self-excited vibration evaluation method for evaluating... by using a computer device... a time history response analysis part of the computer device... a critical flow velocity calculating part of the computer device... an input step of an inputting part of the computer device inputting... and an evaluation step of a self-excited vibration evaluating part of the computer device evaluating the self-excited vibration... obtained by the critical flow velocity calculation part...”

The above elements make clear that the claim is directed towards a “method for evaluating” in which an evaluation step of evaluating is performed to obtain an evaluation. The thrust of the claim is towards achieving an evaluation. The amendment recites that this evaluation is performed “by using a computer device.” While the claim names or characterizes the computer device as having “a time history response analysis part”, “a critical flow velocity calculating part”, “an inputting part”, and “a self-excited vibration evaluating part” these are merely high-level characterizations of a generalized computer performing “calculating”, “inputting” and “evaluating” (e.g., comparing by mathematical/logical operations: =, <, >, etc.). Computers commonly perform calculating, inputting, and evaluations and merely naming or characterizing these things at such a high level of generality does not make the claimed “computer device” a particular machine.

More to the point; however, the regard to whether or not the claimed abstract idea of “evaluating” is applied with, or by use of, a particular machine; is the question of whether or not the abstract idea is actually applied.

The Examiner finds that the recited computer does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 

The outcome of the claim is merely the calculated evaluation. This evaluation is obtained by using a computer device; but this use is merely as a tool that produces the evaluation. The computer does not rely upon this evaluation or use this evaluation in any application. 

It is important clearly understand an evaluation/judgement/opinion concerning a particular scenario, arrived at through mathematical calculations, remains merely an evaluation/judgment/opinion (i.e., abstract idea) no matter that the evaluation/judgement/opinion is a particular one; unless the evaluation/judgement/opinion is applied/relied on/used by additional elements in the claim meaningfully. 

The instant claims are similar to Diamond v. Diehr in that the instant claim perform a calculation informed evaluation (e.g., calculation of the Arrhenius equation) but unlike Diamond v. Diehr, in which the evaluation was applied by opening a kiln door once rubber is cured, the instant claims merely result in an evaluation of the self-excited vibration by comparing expected flow velocity with critical flow velocity. There is no application of the evaluation that is analogous to opening a kiln door.

Also; in the cited portion of the MPEP above Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) was found to apply the exceptions of gravity and head by a particular machine to produce paper faster at an acceptable quality. The instant application is unlike that example. The instant claim merely results in the abstract idea of an evaluation itself. The claim does not apply the calculated evaluation to produce anything analogous to the paper output of Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). The instant “computing device” is not the same as the Fourdrinier machine of Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) because the Fourdrinier machine actually produces paper while the “computer device” of the instant claims merely produces the abstract idea of the evaluation itself.


Second; the claim recites:
“... wherein the tube bundle includes at least one tube row formed by a plurality of U-shaped tubes extending within the same plane and sharing a curvature center within one another, the U-shaped tubes including bend portions having different curvature radii from one another,
wherein the support member includes at least one pair of anti-vibration bars disposed on both sides of the tube row so as to extend along the plane across the tube row,
wherein the method includes determining stability of hydroelastic vibration in a direction along the plane of the tube bundle supported by a friction force between the anti-vibration bars and the tube bundle against the excitation force of the fluid flowing through the tube bundle...”

The above elements are wherein statements which further characterize the tube bundle according to, shape and angles and further claims “determining stability of hydroeslastic vibration direction”. 

While the recited shapes and angles that characterizes the tub bundle, and 

The Examiner notes that the recitation of shapes and angles, initially appears to be analogous to Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939) in which a mathematical formula was employed to use standing wave phenomena in an antenna system; However, in the MacKay Radio situation, the claim was directed towards the actual antenna and the recited details (i.e., lengths and angles at which they were arranged) as to the shape of the antenna were elements that defined the claimed antenna. In other words, in re Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939), The claim was to an antenna achieved by the application of mathematical formula.

In the instant Application; the claim is essentially the opposite of Mackay Radio. Instead of applying the abstract idea (i.e., mathematics) to achieve a particular machine (i.e., antenna) as was done in Mackay Radio, the instant Application is a method that merely achieves an evaluation/determination (i.e., abstract idea or an opinion, evaluation, or judgement) about a particular machine (i.e., a tube bundle with angles and shape). In Mackay Radio, the antenna was the outcome of applying the abstract idea, while in the instant application the abstract idea is the outcome of observing a machine (i.e., tube bundle). Forming an opinion is not a practical application even if the opinion is about something specific because until the opinion is relied upon on used by something other than the abstract idea itself the opinion is not applied. An unapplied opinion remains abstract.


Third; the claim recites:
“... and wherein the tube bundle comprises a bundle of heat-transfer tubes of a steam generator of a PWR nuclear power plant.”

While this further characterizes the tube bundle and while the evaluation and determination is being made about the tube bundle; merely characterizing the object  about which an evaluation and determination is made is not a practical application of the abstract idea because the evaluation and determination are not being used by any additional element which rely or use the abstract idea (evaluation/determination). 


In conclusion; when the Examiner looks at the claim as a whole, the claim is merely performing a mathematical calculation about a tube bundle and while the mathematical calculation may or may not utilize fewer parameters than pervious mathematical calculation the technology of tube bundles is not improved by such calculations because the mathematical evaluation is not applied to the tube bundles because there are not additional elements in the claim which rely on or use the mathematical calculation in a meaningful way. 

Therefore; the Applicant’s arguments are not persuasive. The rejection is maintained.



Claim Rejections - 35 USC § 103

The Applicant argues that the prior art does not teach or suggest “a critical flow velocity calculating part of the computer device” nor “obtaining by the time history response analysis part and friction force of the tube bundle received from the support member”

In response the Examiner notes that Pettigrew teaches the following:

Page 129: “... friction force due to the preload is sufficient to prevent motion, there is little work-rate...” 
page 130: “... an energy approach was used to investigate damping in this program... energy dissipated at each support was measured in the form of a shear work-rate... defined shear work-rate is identical to the mechanical energy dissipated by friction at the supports. The vibration excitation energy was similarly measured in the form of an input work-rate...”

The Examiner finds that these teaching make obvious the claim limitations “obtaining by the time history response analysis part and friction force of the tube bundle received from the support member”.

With regard to the computer elements:

Hassan teaches computational fluid dynamics (CFD) but does not explicitly recite a computer.
Longatte teaches “... computations... required CPU time with VPP5000 is 16/100000s per iteration per cell per processor with about 50000 iterations without ALE until fluid calculation convergence...” (page 527).
 Pettigrew teaches “calculated with a time domain computer model.” 

Therefore; while Hassan does not explicitly teach a computer for performing CFD; both Longatee and Pettigrew teach to calculate with a computer. Therefore; the examiner finds that these teachings would properly imply to one of ordinary skill in the art to have a “computer device” which performs the time history response as taught by Hassan.

Therefore; the argument is not persuasive. 

End Response to Arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With reference to claim 1:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites “for each of at least one eigenmode of the tube bundle, a time history response analysis step of performing time history response analysis of simulating a change in vibration amplitude of the tube bundle, while changing a negative damping ratio corresponding to an excitation force of the fluid; [and] a critical flow velocity calculation step of calculating a critical flow velocity of the fluid on the basis of a minimum negative damping ratio at which the change of the vibration amplitude of the tube bundle diverges in the time history response analysis”, which are elements directed to a mathematical concept, including mathematical relationships, equations, and calculations.  (MPEP 2106.04(a)(2))  The claimed steps merely recite the performance of a parametric study to evaluate the effect of changing the value of a particular variable on a particular output, with these elements set to correspond to values relevant to heat transfer systems (in this case, different fluid excitation values and a vibration amplitude of a tube bundle, respectively).  
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely specify “an input step of inputting an expected flow velocity of the fluid; and an evaluation step of evaluating the self-excited vibration of the tube bundle for each eigenmode by comparing the expected flow velocity of the fluid with the critical flow velocity”.  These steps merely gather known data (the expected flow velocity) and compare it to the calculated output (the critical flow velocity) to check whether the mathematical simulation of the unclaimed structure of a tube bundle is accurate.  This determination does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Rather, these elements merely amount to insignificant extra-solution activity, and do not add a meaningful limitation to the process of calculating the critical flow velocity.  (MPEP 2106.05(g))  These elements further merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use (in this case, the technical field of tube bundle steam generators in nuclear power plants) by setting the variables to be values relevant to heat transfer systems. (MPEP 2106.04(d)(I))  Thus, these additional elements do not integrate the judicial exception into a practical application.

while the claim recites “by using a computer device” and “a time history response analysis part of the computer device repeatedly” and “a critical flow velocity calculating part of the computer device” and “obtaining by the time history response analysis part and fiction force of the tube bundle received from the support member” and “an inputting part of the computer device” and “a self-excited vibration evaluating part of the computer device” these elements merely invoke a computer at a high degree of generality merely as a tool. While the claim characterizes certain aspects of the computer by naming them such elements are not indicative of a practical application.
while the claim recites: “a self-excited vibration evaluation method for evaluating... by using a computer device... a time history response analysis part of the computer device... a critical flow velocity calculating part of the computer device... an input step of an inputting part of the computer device inputting... and an evaluation step of a self-excited vibration evaluating part of the computer device evaluating the self-excited vibration... obtained by the critical flow velocity calculation part...”

The above elements make clear that the claim is directed towards a “method for evaluating” in which an evaluation step of evaluating is performed to obtain an evaluation. The elements indicate that the that this evaluation is performed “by using a computer device.” While the claim names or characterizes the computer device as having “a time history response analysis part”, “a critical flow velocity calculating part”, “an inputting part”, and “a self-excited vibration evaluating part” these are merely high-level characterizations of a generalized computer performing “calculating”, “inputting” and “evaluating” (e.g., comparing by mathematical/logical operations: =, <, >, etc.). Computers commonly perform calculating, inputting, and evaluations and merely naming or characterizing these things at such a high level of generality does not make the claimed “computer device” a particular machine.

More to the point; however, the regard to whether or not the claimed abstract idea of “evaluating” is applied with, or by use of, a particular machine; is the question of whether or not the abstract idea is actually applied.

The Examiner finds that the recited computer does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 

The outcome of the claim is merely the calculated evaluation. This evaluation is obtained by using a computer device; but this use is merely as a tool that produces the evaluation. The computer does not rely upon this evaluation or use this evaluation in any application. 


while the claim recites “wherein the tube bundle includes at least one tube row formed by a plurality of U-shaped tubes extending within the same plane and sharing a curvature center with one another, the U- shaped tubes including bend portions having different curvature radii from one another, wherein the support member includes at least one pair of anti-vibration bars disposed on both sides of the tube row so as to extend along the plane across the tube row, and wherein the method includes determining stability of hydroelastic vibration in a direction along the plane of the tube bundle supported by a friction force between the anti-vibration bars and the tube bundle against an excitation force of the fluid flowing through the tube bundle”.  However, these limitations merely describe the structure of the unclaimed equipment that the claimed calculation is performed for.  Therefore, these limitations amount to mere insignificant extra-solution activity, and further merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the relevant values/variables to be ones relevant to this unclaimed structure. (MPEP 2106.04(d)(I))  Thus, the limitations of claim 7 do not integrate the abstract idea into a practical application under step 2A, Prong 2,

While the claim recites “wherein the tube bundle comprises a bundle of heat-transfer tubes of a steam generator of a PWR nuclear power plant”.  However, this limitation merely states the structure of the unclaimed equipment that the claimed calculation is performed for.  Therefore, this limitation amounts to mere insignificant extra-solution activity, and further merely amounts to generally linking the use of a judicial exception to a particular technological environment or field of use by specifying that the relevant values/variables are ones relevant to this unclaimed structure. (MPEP 2106.04(d)(I)) Thus, the limitation of claim 8 does not integrate the abstract idea into a practical application under step 2A, Prong 2,



Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely again amount to insignificant extra-solution activity and to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.05(g,h)).  Comparing new and old data and setting variables to particular values does not amount to unconventional activity, or to anything other than what is well-understood, routine, and conventional in the field.  Thus, these additional elements do not amount to significantly more than the abstract idea, and do not render the abstract idea patent eligible.  

With reference to claim 2:
Claim 2 recites the additional limitations of “wherein the time history response analysis includes calculation which includes time-series simulation of vibration amplitude which occurs when an excitation force corresponding to the negative damping ratio is applied as an external force term to a vibration analysis model of the tube bundle, and wherein the vibration analysis model determines a magnitude of a friction force between the tube bundle and the support member, by assuming a distribution of a contact load acting between the tube bundle and the support member”, which fall under the same abstract idea of a mathematical concept.  These limitations further merely specify the nature of the actual calculation of the time history response analysis and an additional variable (the friction force) considered in the mathematical concept.  These limitations similarly do not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 2 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 3:
Claim 3 recites the additional limitations of “wherein the time history response analysis includes: calculating an effective damping ratio of the tube bundle on the basis of an offset relationship between the negative damping ratio and a first damping ratio corresponding to an energy dissipation amount of the self-excited vibration dissipated in accordance with a friction force between the tube bundle and the support member; and performing time-series estimation of the vibration amplitude of the tube bundle on the basis of the calculated effective damping ratio”, which fall under the same abstract idea of a mathematical concept.  These limitations further merely specify the nature of the actual calculation of the time history response analysis and additional variables considered in the evaluation method.  These limitations similarly do not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 3 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 4:
Claim 4 recites the additional limitation of “wherein the time history response analysis includes: determining that the vibration amplitude diverges at the time when the negative damping ratio becomes equal to the first damping ratio as the vibration amplitude of the tube bundle changes”, which falls under the same abstract idea of a mathematical concept.  This limitation merely defines the output of the self-vibration evaluation method, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 4 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 5:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 5 recites “an expected flow velocity acquisition step of obtaining an expected flow velocity of the fluid; a negative damping ratio calculation step of, provided that the expected flow velocity is a critical flow velocity, calculating a negative damping ratio corresponding to the expected flow velocity, on the basis of a correlation between the critical flow velocity and a negative damping ratio of the entire tube bundle; and an evaluation step of evaluating the self-excited vibration of the tube bundle on the basis of whether the vibration amplitude of the tube bundle diverges when calculation including simulation of the self-excited vibration of the tube bundle is executed by inputting the negative damping ratio”, which are elements directed to a mathematical concept, including mathematical relationships, equations, and calculations.  (MPEP 2106.04(a)(2))  
The claimed steps merely recite the calculation of a value (the negative damping ratio) based on a given variable (the expected/critical flow velocity), and then checking to see if this calculated value is correct, with the values and variables set to correspond to values relevant to heat transfer systems (in this case, different fluid excitation values and a vibration amplitude of a tube bundle, respectively).

Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely specify “an expected flow velocity acquisition step”, which as recited is mere data gathering.  This acquisition does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Rather, this element merely amounts to insignificant extra-solution activity, and does not add a meaningful limitation to the mathematical concept.  (MPEP 2106.05(g))  This element further merely amounts to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the acquired value to be one relevant to heat transfer systems. (MPEP 2106.04(d)(I))  Thus, this additional element does not integrate the judicial exception into a practical application.

while the claim recites “by using a computer device” and “a time history response analysis part of the computer device repeatedly” and “a critical flow velocity calculating part of the computer device” and “obtaining by the time history response analysis part and fiction force of the tube bundle received from the support member” and “an inputting part of the computer device” and “a self-excited vibration evaluating part of the computer device” these elements merely invoke a computer at a high degree of generality merely as a tool. While the claim characterizes certain aspects of the computer by naming them such elements are not indicative of a practical application.
while the claim recites: “a self-excited vibration evaluation method for evaluating... by using a computer device... a time history response analysis part of the computer device... a critical flow velocity calculating part of the computer device... an input step of an inputting part of the computer device inputting... and an evaluation step of a self-excited vibration evaluating part of the computer device evaluating the self-excited vibration... obtained by the critical flow velocity calculation part...”

The above elements make clear that the claim is directed towards a “method for evaluating” in which an evaluation step of evaluating is performed to obtain an evaluation. The elements indicate that the that this evaluation is performed “by using a computer device.” While the claim names or characterizes the computer device as having “a time history response analysis part”, “a critical flow velocity calculating part”, “an inputting part”, and “a self-excited vibration evaluating part” these are merely high-level characterizations of a generalized computer performing “calculating”, “inputting” and “evaluating” (e.g., comparing by mathematical/logical operations: =, <, >, etc.). Computers commonly perform calculating, inputting, and evaluations and merely naming or characterizing these things at such a high level of generality does not make the claimed “computer device” a particular machine.

More to the point; however, the regard to whether or not the claimed abstract idea of “evaluating” is applied with, or by use of, a particular machine; is the question of whether or not the abstract idea is actually applied.

The Examiner finds that the recited computer does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 

The outcome of the claim is merely the calculated evaluation. This evaluation is obtained by using a computer device; but this use is merely as a tool that produces the evaluation. The computer does not rely upon this evaluation or use this evaluation in any application. 


while the claim recites “wherein the tube bundle includes at least one tube row formed by a plurality of U-shaped tubes extending within the same plane and sharing a curvature center with one another, the U- shaped tubes including bend portions having different curvature radii from one another, wherein the support member includes at least one pair of anti-vibration bars disposed on both sides of the tube row so as to extend along the plane across the tube row, and wherein the method includes determining stability of hydroelastic vibration in a direction along the plane of the tube bundle supported by a friction force between the anti-vibration bars and the tube bundle against an excitation force of the fluid flowing through the tube bundle”.  However, these limitations merely describe the structure of the unclaimed equipment that the claimed calculation is performed for.  Therefore, these limitations amount to mere insignificant extra-solution activity, and further merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the relevant values/variables to be ones relevant to this unclaimed structure. (MPEP 2106.04(d)(I))  Thus, the limitations of claim 7 do not integrate the abstract idea into a practical application under step 2A, Prong 2,

While the claim recites “wherein the tube bundle comprises a bundle of heat-transfer tubes of a steam generator of a PWR nuclear power plant”.  However, this limitation merely states the structure of the unclaimed equipment that the claimed calculation is performed for.  Therefore, this limitation amounts to mere insignificant extra-solution activity, and further merely amounts to generally linking the use of a judicial exception to a particular technological environment or field of use by specifying that the relevant values/variables are ones relevant to this unclaimed structure. (MPEP 2106.04(d)(I)) Thus, the limitation of claim 8 does not integrate the abstract idea into a practical application under step 2A, Prong 2,



Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional element of the claim merely again amounts to insignificant extra-solution activity.  (MPEP 2106.05(h)).  Mere data gathering does not amount to unconventional activity, or to anything other than what is well-understood, routine, and conventional in the field.  Thus, this additional element does not amount to significantly more than the abstract idea, and does not render the abstract idea patent eligible.

With reference to claim 6:
Claim 6 recites the additional limitations of “wherein the expected flow velocity acquisition step includes: an effective flow velocity calculation step of calculating an effective flow velocity of the fluid on the basis of a distribution, along a length direction of each of tubes included in the tube bundle, of at least one of a dynamic pressure of the fluid applied to each tube, a density of each tube, or an amplitude of each tube, and wherein the negative damping ratio calculation step includes calculating the negative damping ratio, provided that the effective flow velocity is the expected flow velocity”.  These limitations of claim 6 fall under the same abstract idea of a mathematical concept, and merely further recite the calculation of an additional value (the effective flow velocity) based on an additional variable (the distribution of a force along the tube), and then using this calculated value to calculate an additional value (the negative damping ratio), with the values and variables set to correspond to values relevant to heat transfer systems.  These limitations similarly do not offer improvements to a computer/technical field and merely generally link the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 6 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 5 recites “fiction force” and it is unclear what a “fiction” force is. For purposes of claim mapping, the Examiner interprets “fiction” force as FRICTION force.

Claims 2 – 4 and 6 are rejected due to their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (Numerical Estimation of Fluidelastic Instability in Tube Arrays" by Hassan et al.) in view of Pettigrew (Vibration analysis and vibration damage assessment in nuclear and process equipment” by Pettigrew et al.) in view of longatte (Methods for numerical study of tube bundle vibrations in cross-flows"). 

With reference to claim 1, Hassan discloses a self-excited vibration evaluation method for evaluating self-excited vibration of a tube bundle arranged in a fluid (see Abstract and section 1, first paragraph, where a method of fluidelastic force approximation is performed on a tube heat exchanger that is subject to vibrations due to fluidelastic instability) the method comprising: 
for each of at least one eigenmode of the tube bundle (see, for example, section 2.1, first paragraph; section 3, second paragraph; and section 4, last paragraph, where tubes are modeled at various frequencies.  Hassan does not explicitly state here that these frequencies may include eigenmodes.  However, in section 1, first paragraph, Hassan notes that if an excitation frequency (such as a vortex shedding frequency) coincides with one of the tube’s natural frequencies/eigenmodes, resonance and large amplitude vibrations may occur, which would imply to the reader to select one of the various frequencies to be one or more of the natural frequencies/eigenmodes, in order to determine a critical flow velocity at which the vibration amplitude similarly sharply increases.), 
a time history response analysis step of  performing time history response analysis of simulating a change in vibration amplitude of the tube bundle, while changing an excitation force of the fluid (see, for example, section 2.1, where tube response amplitudes are modeled over numerous time steps; and section 3, second paragraph, which notes that the modeled tube response amplitudes (lift) are performed specifically by iteratively increasing the flow velocity/excitation force);
a critical flow velocity calculation step of  calculating a critical flow velocity of the fluid (see, for example, section 1, first paragraph, where damping-controlled instability is determined based on lift (amplitude), as is determined in the time history modeling process – this damping-controlled instability is used to determine critical flow velocity; section 4, last paragraph, where the lift and drag components of the tubes (such as the lift modeled in the process of section 2.1) is used to determine critical flow velocity; and section 5.2, second paragraph, where critical flow velocity, which results in higher/diverging tube displacement/amplitude, is calculated, again based on this lift); 
an input step of  inputting an expected flow velocity of the fluid (see, for example, section 5.2, last paragraph, and Fig. 9(a), where expected flow velocity is the critical flow velocity of the experiment(s) of other researcher(s) and the authors obtain one or more of these values as input to compare with their predicted critical flow value when they select sets of experiments for comparison with their own model); and 
an evaluation step of a  evaluating the self-excited vibration of the tube bundle for each eigenmode by comparing the expected flow velocity of the fluid with the critical flow velocity (see, for example, section 5.2, last paragraph, where the self-excited vibration of the tube bundle is evaluated for accuracy by comparing the predicted critical flow velocity as calculated by Hassan with the expected flow velocity (the critical flow velocity of the other researchers’ experimental results) empirically measured by these other researcher(s)) 






While Hasan does not explicitly teach “so as to be supported by a support member” nor “by using a computer device” nor “a time history response analysis part of the computer device repeatedly” nor “a critical flow velocity calculating part of the computer device” nor “obtaining by the time history response analysis part and fiction force of the tube bundle received from the support member” nor “an inputting part of the computer device” nor “a self-excited vibration evaluating part of the computer device” nor “obtained by the critical flow velocity calculating part,
wherein the tube bundle includes at least one tube row formed by a plurality of U-shaped tubes extending within the same plane and sharing a curvature center with one another, the U-shaped tubes including bend portions having different curvature radii from one another,
wherein the support member includes at least one pair of anti-vibration bars disposed on both sides of the tube row so as to extend along the plane across the tube row,
wherein the method includes determining stability of dydroelastic vibration in a direction along the plane of the tube bundle supported by a friction force between the anti-vibration bars and the tube bundle against an excitation force of the fluid flowing through the tube bundle, and
wherein the tube bundle comprises a bundle of heat-transfer tubes of a steam generator of a PWR nuclear power plant”; it is well-known and conventional that a tube bundle is arranged in a fluid so as to be supported by a support member, Hassan does not explicitly mention this support member or its possible structure.  But Pettigrew from the same or similar field does clarify this structure (see, for example, page 127, Section “Definition of the Problem and Flow Considerations”, third paragraph, where tube bundles are supported by baffle-plates).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use supporting baffle-plates as taught by Pettigrew on the tube bundle disclosed by Hassan, so that the tube bundle is not free-floating in the fluid. 


Pettigrew; however, makes obvious “by using a computer device” and “a time history response analysis part of the computer device repeatedly” and “a critical flow velocity calculating part of the computer device” and “obtaining by the time history response analysis part and fiction force of the tube bundle received from the support member” and “an inputting part of the computer device” and “a self-excited vibration evaluating part of the computer device” (page 527: “... computations... required CPU time with VPP5000 is 16/100000s per iteration per cell per processor with about 50000 iterations without ALE until fluid calculation convergence...”) and
 “wherein the tube bundle includes at least one tube row formed by a plurality of U-shaped tubes extending within the same plane and sharing a curvature center with one another, the U- shaped tubes including bend portions having different curvature radii from one another (see, for example, page 127, section “Definition of the problem and flow considerations”, first paragraph; page 129, section “Dynamic characteristics of process and nuclear structures”, second paragraph; page 133, Fig. 1; and page 135, Fig. 5), 
wherein the support member includes at least one pair of anti-vibration bars disposed on both sides of the tube row so as to extend along the plane across the tube row (see page 127, section “Definition of the problem and flow considerations”, third paragraph; page 129, section “Dynamic characteristics of process and nuclear structures”, fourth paragraph; page 130, section “Proposed fretting-wear damage criterion”, first paragraph; page 134, Fig. 4; and page 135, Fig. 5), and 
wherein the method includes determining stability of hydroelastic vibration in a direction along the plane of the tube bundle supported by a friction force between the anti-vibration bars and the tube bundle against an excitation force of the fluid flowing through the tube bundle (see page 128, section “Vibration excitation mechanisms”, fourth paragraph (beginning with “On the other hand…”); page 129, section “Fretting-Wear damage prediction”, third paragraph (beginning with “The approach has been…”); and page 130, section “Fretting-Wear: an energy approach”, first and fourth paragraphs).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have calculated fluidelastic instability as disclosed by the combination of Hassan and Longatte on the specific tube bundle structure described in Pettigrew, as the calculation of Hassan is performed on tube bundles and simply does not explicitly note that such tube bundles may be those in nuclear power plants (see Hassan, Abstract, and Pettigrew, Abstract).

Additionally, Hassan does not explicitly state that the simulating a change in vibration amplitude of the tube bundle is done specifically while changing a negative damping ratio corresponding to an excitation force of the fluid.  However, Hassan teaches damping-controlled instability, which is when “the destabilizing fluid force produces a negative damping effect” (section 1, first paragraph).  This would properly imply that flow velocities/forces of the fluid are associated with respective damping ratios, and that such an excitation force of the fluid may have a corresponding negative damping ratio.  Hassan similarly does not explicitly state that the critical flow velocity of the fluid is calculated on the basis of a minimum negative damping ratio at which the change of the vibration amplitude of the tube bundle diverges in the time history response analysis.  However, Hassan does teach that “[a]t a certain flow velocity, known as the critical flow velocity (Uc), the net damping of the system will vanish, leading to a higher tube displacement” (section 1, first paragraph).  This would similarly properly imply that this critical flow velocity (and, as discussed above, its implied corresponding damping ratio) is the minimum point at which damping of the system vanishes. 
Longatte from the same or similar field of endeavor explicitly teaches that these implied relationships are correct.  Longatte discloses that a given damping ratio corresponds to a respective excitation force of the fluid (and thus that a negative damping ratio corresponds to an excitation force of the fluid).  See, for example, page 516, Fig. 2.  Here, the damping percentage corresponds to the damping ratio; each point on the graphed damping percentage line (the dotted line) corresponds to a respective fluid flow velocity along the x axis.  After the point of critical flow velocity, the damping ratios that correspond to flow velocities become negative.  Accordingly, Fig. 2 of Longatte discloses that simulating a change in vibration amplitude of the tube bundle is done specifically while changing a negative damping ratio corresponding to an excitation force of the fluid.  Moving along the x axis (increasing the flow velocity), the damping ratio (which is negative after the point of critical flow velocity) simultaneously changes.  Vibration amplitude (the solid black line) is thus simulated at each point along this axis as damping ratio and flow velocity change together.  That is, because the negative damping ratio corresponds to the flow velocity/excitation force of the fluid, and either variable may be solved for in terms of the other, simulating the vibration amplitude while changing the negative damping ratio is equivalent to simulating the vibration amplitude while changing the excitation force of the fluid (as is done in the time history response analysis of Hassan).
Longatte further discloses that the critical flow velocity of the fluid is calculated on the basis of a minimum negative damping ratio at which the change of the vibration amplitude of the tube bundle diverges in the time history response analysis.  See again page 516, Fig. 2.  Here, the minimum negative damping ratio occurs at the point of critical flow velocity, which occurs when damping of the system vanishes, and the system moves from a stable to an unstable state.  Vibration amplitude, illustrated by the solid black line, diverges sharply at this point.  As flow velocity continues to increase along the x axis, the damping ratio continues to decrease; thus, the minimum negative value is the point at which critical flow velocity is reached, which is similarly the point at which the vibration amplitude of the tube bundle diverges.  That is, minimum negative damping ratio, critical flow velocity, and tube bundle vibration amplitude divergence all occur at the same point, and calculating any of the above values will result in the other two values being simultaneously known.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine critical flow velocity based on this minimum negative damping ratio as implied in Hassan and made explicit by Longatte, and to input the interchangeable damping ratio rather than excitation force directly when determining vibration amplitude as illustrated by Longatte, in order to determine stability maps of tube bundles for nuclear safety and industrial concerns (see Hassan, Abstract, and Longatte, section 2.1).

Additionally, Longatte makes obvious the tube bundle comprises a bundle of heat-transfer tubes of a steam generator of a PWR nuclear power plant (see page 515, section 2.1, first paragraph).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have calculated fluidelastic instability specifically on tube bundles in nuclear power plants, as the calculation of Hassan is performed on tube bundles and simply does not explicitly note that such tube bundles may be those in nuclear power plants (see Hassan, Abstract, and Longatte, Abstract).




With reference to claim 2, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Hassan further discloses that the time history response analysis includes calculation which includes time-series simulation of vibration amplitude which occurs when an excitation force corresponding to the negative damping ratio is applied as an external force term to a vibration analysis model of the tube bundle (see, for example, section 3, first two paragraphs, where an inlet velocity having a particular turbulence or excitation force is applied in the transient simulation of section 2.1.  This inlet velocity is used to oscillate the tube in the lift/amplitude and drag directions as simulated in the process of section 2.1; thus, this inlet velocity is applied as the external force term.  As discussed above with respect to claim 1, Longatte illustrates in Fig. 2 that a given flow velocity corresponds to a respective damping ratio, and flow velocities after the point of critical flow velocity correspond specifically to negative damping ratios.  Thus, inputting a flow velocity as an external force term is equivalent to inputting the negative damping ratio as that external force term.).
Further, Pettigrew discloses that the vibration analysis model determines a magnitude of a friction force between the tube bundle and the support member, by assuming a distribution of a contact load acting between the tube bundle and the support member (see, for example, page 129, section “Dynamic characteristics of process and nuclear structures”, first three paragraphs, where the distribution of tube contact loading between the tube and the support member (as, for example, not touching, touching lightly, or in contact with a significant preload) is determined; and section “Fretting-Wear damage prediction”, first three paragraphs, where, in the case of the tube being in contact with the support with a significant preload, friction force due to the preload is determined).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the friction force between the tube bundle and the support, as taught by Pettigrew, in the evaluation of fluidelastic instability in tube bundles taught by the combination of Hassan and Longatte, in order to more accurately and realistically model flow-induced vibration and the damage it causes (see Pettigrew, page 127, section “Introduction”).

With reference to claim 3, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Longatte further discloses that the time history response analysis includes: calculating an effective damping ratio of the tube bundle on the basis of an offset relationship between the negative damping ratio and a first damping ratio (see, for example, page 516, Fig. 2, where the negative damping ratio is the damping ratio after the point where the critical flow value is reached, and the first damping ratio is a damping ratio before this point.  Thus, the offset relationship is the difference between any values along these respective portions of the graph, and the effective damping ratio is the result of this difference.).
Further, when combined with Longatte, Hassan additionally discloses performing time-series estimation of the vibration amplitude of the tube bundle on the basis of the calculated effective damping ratio (see, for example, section 3, second paragraph, and section 4, where tube response amplitudes (lift and drag oscillations/displacement) may be calculated by inputting damping ratios/coefficients, such as the effective damping ratio).
Additionally, Pettigrew discloses that a damping ratio corresponds to energy dissipation, and that a friction force is considered when calculating this energy dissipation, including the following:
a first damping ratio corresponding to an energy dissipation amount of the self-excited vibration (see page 127, section “”Vibration excitation mechanisms”, second paragraph; and page 128, section “Fluidelastic instability in cross flow”, first paragraph, which notes that fluidelastic instability is based on damping ratios, which in turn determine the energy dissipation amount of the tube bundle); and
performing time-series estimation of the vibration amplitude of the tube bundle on the basis of the calculated effective damping ratio specifically in accordance with a friction force between the tube bundle and the support member (see, for example, page 129, section “Dynamic characteristics of process and nuclear structures”, first three paragraphs, where the distribution of tube contact loading between the tube and the support member (as, for example, not touching, touching lightly, or in contact with a significant preload) is determined; and section “Fretting-Wear damage prediction”, first three paragraphs, where, in the case of the tube being in contact with the support with a significant preload, friction force due to the preload is determined).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the friction force between the tube bundle and the support, as taught by Pettigrew, in the evaluation of fluidelastic instability in tube bundles taught by the combination of Hassan and Longatte, in order to more accurately and realistically model flow-induced vibration and the damage it causes (see Pettigrew, page 127, section “Introduction”). 

With reference to claim 4, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 3.  Additionally, Longatte further discloses that the time history response analysis includes: determining that the vibration amplitude diverges at the time when the negative damping ratio becomes equal to the first damping ratio as the vibration amplitude of the tube bundle changes (see page 516, Fig. 2, where the vibration amplitude is determined to diverge at the critical flow velocity, which occurs when the negative damping ratio (where the energy absorbed by the tube bundle becomes greater than the energy dissipated) becomes equal to the first damping ratio (where the energy dissipated by the tube bundle is greater than the energy absorbed)).  Pettigrew further clarifies this relationship that this relationship between energy absorption and dissipation does indeed occur at this point (see again page 127, section “Vibration excitation mechanisms”, second paragraph).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine vibration amplitude divergence at the time of critical flow velocity as disclosed in Longatte and Pettigrew, in order to illustrate the relationship between vibration amplitude and damping ratio for industrial and design concerns (see Longatte, section 2.1).

With reference to claim 5, Hassan discloses a self-excited vibration evaluation method for evaluating self-excited vibration of a tube bundle arranged in a fluid (see Abstract and section 1, first paragraph, where a method of fluidelastic force approximation is performed on a tube heat exchanger that is subject to vibrations due to fluidelastic instability), comprising: 
an expected flow velocity acquisition step of obtaining an expected flow velocity of the fluid (see, for example, section 5.2, last paragraph, where the expected flow velocity is the critical flow velocity of the experiment(s) of other researcher(s)); 
a negative damping ratio calculation step of, provided that the expected flow velocity is a critical flow velocity, calculating a negative damping ratio corresponding to the expected flow velocity (see, for example, section 5.2, where damping ratios/coefficients for various flow velocities were calculated and compared with damping coefficients of the various flow velocities derived via experimentation); and 
an evaluation step of evaluating the self-excited vibration of the tube bundle (see, for example, section 5.2, where the point of stability/instability (the critical flow velocity) is determined by inputting damping ration α’).
However, though it is well-known and conventional that a tube bundle is supported by a support member, Hassan does not explicitly mention this support member or its possible structure.  But Pettigrew from the same or similar field does clarify this structure (see, for example, page 127, Section “Definition of the Problem and Flow Considerations”, third paragraph, where tube bundles are supported by baffle-plates).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use supporting baffle-plates as taught by Pettigrew on the tube bundle disclosed by Hassan, so that the tube bundle is not free-floating in the fluid.
Hassan does not explicitly state that the damping ratio corresponds to flow velocity.  However, Hassan teaches damping-controlled instability, which is when “the destabilizing fluid force produces a negative damping effect” (section 1, first paragraph).  This would properly imply that flow velocities/forces of the fluid are associated with respective damping ratios, and that such a flow velocity may have a corresponding negative damping ratio.  Hassan similarly does not explicitly state that vibration amplitude diverges specifically when the negative damping ratio associated with the critical flow velocity is inputted to the simulation of the self-excited vibration of the tube bundle.  However, Hassan does teach that “[a]t a certain flow velocity, known as the critical flow velocity (Uc), the net damping of the system will vanish, leading to a higher tube displacement” (section 1, first paragraph).  This would similarly properly imply that this critical flow velocity (and, as discussed above, its implied corresponding damping ratio) is the minimum point at which damping of the system vanishes.
Longatte from the same or similar field of endeavor explicitly teaches that these implied relationships are correct.  Longatte discloses the above relationships, including the following:
a correlation between the critical flow velocity and a negative damping ratio of the entire tube bundle (see, for example, page 516, Fig. 2, which illustrates this correlation.  Here, the damping percentage of the y axis corresponds to the damping ratio; each point on the graphed damping percentage line (the dotted line) corresponds to a respective fluid flow velocity along the x axis.  After the point of critical flow velocity, the damping ratios that correspond to flow velocities are negative.); and
the vibration amplitude of the tube bundle diverges when calculation including simulation of the self-excited vibration of the tube bundle is executed by inputting the negative damping ratio (see, for example, pages 515-516, section 2.1, and Fig. 2, which clarify that the instability threshold as calculated by Hassan occurs when the vibration amplitude of the tube bundle diverges.  Here, the claimed negative damping ratio corresponds to the damping ratio that occurs at the point of critical flow velocity, which occurs when damping of the system vanishes, and the system moves from a stable to an unstable state.  Vibration amplitude, illustrated by the solid black line, diverges sharply at this point.  Thus, the negative damping ratio, critical flow velocity, and tube bundle vibration amplitude divergence all occur at the same point, and calculating/inputting any of the above values will result in the other two values being simultaneously known).
Thus, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine critical flow velocity based on this minimum negative damping ratio as disclosed in both Hassan and Longatte, in order to determine stability maps of tube bundles for nuclear safety and industrial concerns (see Hassan, Abstract, and Longatte, section 2.1).

With reference to claim 6, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 5.  Additionally, Hassan further discloses that the expected flow velocity acquisition step includes: 
an effective flow velocity calculation step of calculating an effective flow velocity of the fluid on the basis of a distribution, along a length direction of each of tubes included in the tube bundle, of at least one of a dynamic pressure of the fluid applied to each tube, a density of each tube, or an amplitude of each tube (see, for example, section 5.1, where flow over the length of a tube (the dynamic pressure of the fluid applied to a tube) is used to calculate tube motion in the fluid; and section 5.2, where lift and drag (tube amplitude) are used to calculate flow velocity), and 
wherein the negative damping ratio calculation step includes calculating the negative damping ratio, provided that the effective flow velocity is the expected flow velocity (see, for example, section 5.2, where damping ratios/coefficients for various flow velocities were calculated.  Note that, as combined with and illustrated in Fig. 2 of Longatte, such a damping ratio becomes negative at the point where critical flow velocity (equal to the effective and the expected flow velocities as discussed above in claim 5) is reached.  That is, when the effective flow velocity, which has been set to equal the expected flow velocity, which in turn has been set to equal the critical flow velocity, is calculated, its associated negative damping ratio is known.).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146